DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 08/31/2022.  As directed by the amendment: claims 9, 12 and 16 have been amended, claim 10 has been cancelled, no new claims have been added, and claims 1-8 remain withdrawn from consideration as being drawn to a non-elected invention. Thus, claims 9, 12, 15, 16, 21 and 22 are presently examined in the current Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the breast implant device comprising first and second components comprising sheets of acellular tissue matrix, and a third component comprising a porous adipose tissue matrix sponge contained between the first and second components, wherein at least a portion of a surface of the first component is textured, roughened, or indented (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is to be noted that Applicant argues, in the response dated 08/31/2022, that Figures 1A-1D show the above mentioned features, however these figures, though they show a textured/roughened surface, do not show the full limitation as mentioned above; specifically, it does not show a breast implant comprising first and second acellular sheet components and a third porous adipose tissue matrix sponge component, contained between the first and second acellular sheet components, wherein at least a portion of a surface of the first component is textured/roughened. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, lines 5-7 set forth the parameter of the porous adipose tissue matrix sponge “including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site”, however, this parameter has never been mentioned in the originally filed disclosure.  Specifically, the originally filed specification never mentions or suggests the pores, of the porous adipose tissue matrix sponge, being “sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site”; and furthermore, a correlation between pore size, of a porous adipose tissue matrix sponge, and compressibility and/or an ability to maintain a volume is never mentioned, suggested or disclosed in the originally filed specification/disclosure.   
Regarding claim 15, which is directed toward a breast implant comprising a third component, comprising a porous adipose tissue matrix sponge, contained between first and second acellular sheet components (from independent claim 9 from which claim 15 depends), wherein claim 15 further sets forth the parameter of “at least a portion of a surface of the first component is textured, roughened, or indented”; however, this parameter was never set forth in the originally filed disclosure. Specifically, the originally filed disclosure never mentions or suggests the embodiment of a breast implant, which comprises a porous adipose tissue matrix sponge contained within/between sheets of acellular tissue matrix, wherein at least a portion of a surface of one of the sheets of acellular tissue matrix is textured, roughened, or indented.  It is to be noted that Applicant argues, in the response dated 08/31/2022, that paragraph [0046], which is directed towards embodiments illustrated in Figures 1A-1D, describe textured components, and that “discussion of the breast implant depicted in Figures 7 and 8 does not preclude texturing of the sheet components”.  Though the description, in the specification, of the embodiment depicted in Figures 7 and 8 does not necessarily preclude texturing, it does not disclose it either.  Furthermore, the embodiments depicted in Figures 1A-1D and 7 and 8 are structurally very different, and descriptions/features of one wouldn’t necessarily automatically apply to the other.  Furthermore, even if one were to argue that the feature of texturing automatically also applies to the embodiment illustrated in Figures 7 and 8, which seems to be the embodiment that meets the parameters set forth in the claims, there is no detail as to how exactly it would apply to this embodiment; for example would the texturing of the first component be on the inner surface (the side which is in contact with the third component), or on the outer surface, or on an edge surface where the first and second components meet, and/or on all the surfaces or some of them.  Thus, without the originally filed specification disclosing that at least one surface of the first component is textured, at the very least, in regard to the embodiment of Figures 7 and 8, one having ordinary skill in the art would not reasonable be apprised of the final structure of the claimed invention, and/or if applicant had possession of said structure at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 5-7 of claim 9 set forth the parameter of the porous adipose tissue matrix sponge “including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site”; however, this parameter is found to be confusing since it is not clear what exact structural limitation(s) would actually need to be met in order to read on the parameter.  Specifically, it is not clear what exactly, structurally/quantitatively, is meant by “pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site”; what exactly is this size/size range.  Furthermore, as mentioned above, the originally filed disclosure of the current application at hand is completely silent regarding this parameter, and therefore does not aid in ascertaining the requisite degree/standard of what, structurally/quantitatively, is meant by and/or would be needed in order to meet the above mentioned parameter.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny (US PG Pub. 2010/0010627), as disclosed in the IDS dated 05/07/2021, in view of Johnson et al. (US Patent No. 8,741,354), as disclosed in the IDS dated 05/07/2021, hereinafter Johnson, and Connor (US PG Pub. 2012/0310367), as disclosed in the IDS dated 05/07/2021.
Regarding claim 9, Matheny discloses a breast implant device, illustrated in Figure 3, comprising a tissue product comprising a first component (9) comprising a sheet of acellular tissue matrix; a second component (7) comprising a sheet of a second acellular tissue matrix; and a third component (5) comprising an extracellular matrix composition, wherein the third component (5) is contained between the first component (9) and the second component (7), illustrated in Figures 1A-3 ([0039] & [0041], Lines 1-3); but does not specifically disclose the acellular tissue matrix of the first component is a dermal tissue matrix, and the extracellular matrix composition, of the third component, is a porous adipose acellular tissue matrix sponge including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site.
	However, Johnson teaches that it is well known in the art to have/produce an extracellular matrix material form skin/dermal tissue (Johnson: Column 1, Lines 21-28; Column 16, Lines 53-57; Column 17, Lines 37-41 & Column 18, Lines 17-21).  Furthermore, Connor teaches an extracellular matrix composition comprising a porous adipose acellular tissue matrix sponge, used for breast implants/augmentation, including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation; the porous adipose acellular tissue matrix sponge being an ideal material resulting in a more normal regeneration of breast tissue, thereby potentially providing better texture, feel and appearance in radiologic imaging ([0006]; [0025]; [0034] & [0040]).
	In view of the teachings of Johnson and Connor, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate source/make-up for the sheet of acellular tissue matrix, of the first component of the breast implant device of Matheny, including having it be a dermal tissue matrix, as taught by Johnson; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). And it further would have also been obvious to one having ordinary skill in the art before the effective filing date of the invention for the extracellular matrix composition, of the third component of the breast implant device of Matheny, to comprise a porous adipose acellular tissue matrix sponge including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation, since it is an ideal material resulting in a more normal regeneration of breast tissue, potentially providing better texture, feel and appearance in radiologic imaging, as taught by Connor.
Regarding claim 12, Matheny in view of Johnson and Connor disclose the breast implant device of claim 9, wherein Matheny further teaches the first component (9) and second component (7) completely enclose the third component (5), illustrated in Figures 1B and 3 (Matheny: [0039], Last 3 Lines).
Regarding claims 21 and 22, Matheny in view of Johnson and Connor disclose the breast implant device of claim 9, wherein Matheny further teaches the first component (9) is configured to allow cellular ingrowth and tissue revascularization from anteriorly located tissue within a pocket formed in a breast (23), and the second component (7) is configured to allow cellular ingrowth from posteriorly located tissue within a pocket formed in a breast, illustrated in Figure 3 (Matheny: [0040]).



Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of Johnson and Connor as applied to claim 9 above, and further in view of Shetty et al. (US PG Pub. 2015/0012089), as disclosed in the IDS dated 05/07/2021, hereinafter Shetty.
Regarding claim 15, Matheny in view of Johnson and Connor disclose the breast implant device of claim 9, but do not specifically teach at least a portion of a surface of the first component being textured, roughened, or indented.
	However, Shetty teaches an implant device, in the same field of endeavor, comprising a textured surface, thereby allowing for cellular in-growth ([0042], Lines 6-8). 
In view of the teachings of Shetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for a surface, of the first component of the breast implant device of Matheny in view of Johnson and Connor, to be textured, in order to allow for cellular in-growth.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of Johnson and Connor as applied to claim 9 above, and further in view of Xu et al. (WO 2014/008181), hereinafter Xu.
Regarding claim 16, Matheny in view of Johnson and Connor disclose the breast implant device of claim 9, but do not specifically teach the second component comprises a skeletal muscle matrix.
	However, Xu teaches an acellular tissue matrix product comprising a skeletal muscle matrix; the muscle tissue allowing for improved muscle repair, enhancement and/or regeneration ([0005], Lines 1-4 & [0084], Lines 4-5).
	In view of the teachings of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the second component, of the breast implant device of Matheny in view of Johnson and Connor, to comprise a skeletal muscle matrix, in order to have improved muscle repair/regeneration along the chest wall where the second component of the implant device of Matheny in view of Johnson and Connor is positioned/implanted; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the prior art/prior rejection does not teach the newly added parameter of the first component comprising a dermal tissue matrix; this argument is considered to be moot because the argument does not apply to the current rejection(s) used in the Office Action. Specifically, in response to the above mentioned amendment, Examiner now cites the prior art of Johnson, in addition to the prior art of Matheny and Connor; rejecting independent claim 9, and those claims that depend from it, as being unpatentable over Matheny in view of Johnson and Connor.  Additionally, regarding Applicant’s argument that the prior art of Connor doesn’t teach the newly added parameter of the porous adipose tissue matrix sponge “including pores sized to produce a compressibility of the sponge suitable to maintain a volume of the sponge after implantation into a breast site”, stating that though Connor teaches a porous adipose tissue, Connor does not indicate that the “compressibility of the sponge is suitable to maintain a volume of the sponge”, and further states that although Connor teaches cross-linking the porous adipose tissue “to produce a stable three-dimensional shape” the prior art would not read on the claimed parameter since “Connor does not discuss the compressibility of the sponge in connection with the pores”. Examiner respectfully disagrees with Applicant’s assertions.  Firstly, Applicant’s arguments seem to contradict themselves, initially stating that Connor does not teach a porous adipose tissue matrix sponge wherein “compressibility of the sponge is suitable to maintain a volume of the sponge”, however, in the following sentence states that Conner teaches/discusses cross-linking the porous adipose sponge “to produce a stable three-dimensional shape when implanted in a body, when contacted with an aqueous environment, and/or when compressed” (emphasis added).  Furthermore, it is to be noted that Connor discloses numerous times throughout the disclosure that the porous adipose tissue matrix sponge is/can be made to “maintain three-dimensional shape”, for example in paragraphs [0006], [0034], [0062], and in claims 11, 12, 27 and 28.  Moreover, regarding Applicants argument of “Connor does not discuss the compressibility of the sponge in connection with the pores”, it is to be noted, as detailed above in the 112 rejection section, neither does the disclosure of the current application at hand; in fact, the originally filed disclosure, of the current application at hand, is completely silent regarding the newly added parameter as a whole.  Furthermore, as acknowledged by Applicant, Conner states “the amount of cross-linking can affect the ability of the product to maintain a desired shape and structure (e.g., porosity) when implanted. Accordingly, the amount of cross-linking can be selected to produce a stable three-dimensional shape when implanted in a body, when contacted with an aqueous environment, and/or when compressed” ([0034]). Thus, the rejection of independent claim 9 as being unpatentable over the prior art of Matheny in view of Johnson and Connor is deemed to be proper since all the structural limitations set forth in the claim are taught, and therefore, the rejection stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774